        Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 1 of 34



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :    CRIMINAL ACTION
                                          :    NO. 18-cr-00218-01
       v.                                 :
                                          :
KASHAMBA JOHN                             :


                           M E M O R A N D U M

Eduardo C. Robreno, J.                                     August 7, 2020


                            Table of Contents

I.     INTRODUCTION .............................................. 1

II. LEGAL STANDARD ............................................ 3
 A.     Motion for Judgment of Acquittal ........................ 3
 B.     Motion for New Trial .................................... 5

III.    DISCUSSION .............................................. 5
 A.     Weight and Sufficiency of the Evidence .................. 6
     1. Count I – Conspiracy .................................... 6
     2. Count II - Trafficking of J.S. .......................... 8
 B.     Co-Conspirator Testimony ............................... 15
     1. Federal Rule of Evidence 801(d)(2)(E) .................. 19
     2. Confrontation Clause ................................... 23
 C.     Separate Conspiracies Variance ......................... 25
 D.     Belated Disclosures .................................... 29

IV. CONCLUSION ............................................... 33


I. INTRODUCTION

     From 2011 to 2016, Defendant Kashamba John acted as chief pimp

of a prostitution ring. In that capacity, he recruited females,

and he supervised and organized their activities during which



                                      1
       Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 2 of 34



sex for money was provided to male customers in hotel rooms in

Pennsylvania, Florida, California, Georgia, North Carolina, and

elsewhere across the country. The superseding indictment charged

that some of the females recruited by John were underaged

minors.1

    Throughout this time, John had a number of people assisting

with his operation, including Arianna “Amy” Somerville and Tyler

Bachtel. ECF No. 157 at 41-45. Somerville is the mother of

John’s child, and she worked for John both as a sex worker and

later by assisting John in the administration of the operation.

Bachtel and John met after John responded to Bachtel’s

Craigslist post seeking an investor for a cannabis dispensary

Bachtel was seeking to establish. ECF No. 156 at 91-92. Instead

of investing all of the money Bachtel had requested for the

dispensary, John recruited Bachtel to assist him in his

commercial-sex operation.       ECF No. 156 at 96-98.

    On January 24, 2019, a grand jury returned a four-count

superseding indictment charging John with (1) conspiracy to

engage in sex trafficking of minors or sex trafficking by force,

threats of force, fraud, or coercion, in violation of 18 U.S.C.

§ 1594(c); (2) sex trafficking, attempt, and aiding and abetting

by force, threats of force, fraud, or coercion, in violation of



1     As discussed below, the jury did not convict John of being engaged in a
sex-trafficking conspiracy with an object of trafficking minors.


                                      2
       Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 3 of 34



18 U.S.C. §§ 1591, 1594(a), 2; and (3) and (4) transporting an

individual in interstate commerce with the intent that such

individual engage in prostitution, and attempt thereof, in

violation of 18 U.S.C. § 2421(a). On May 30, 2019, following an

eight-day jury trial, the jury returned a verdict of guilty on

all counts.2

    Presently before the Court are John’s Motion for Judgement of

Acquittal, or in the Alternative, for a New Trial (the “Motion”)

(ECF No. 170) and his Supplemental Motion for Judgment of

Acquittal and a New Trial (the “Supplemental Motion”) (ECF No.

186),3 regarding Count I, conspiracy, and Count II, sex

trafficking of J.S. John does not challenge his conviction as to

Counts III or IV, transporting of J.S. and L.E. for purposes of

prostitution. For the reasons that follow, the Court will deny

the motions.



II.   LEGAL STANDARD

    A. Motion for Judgment of Acquittal



2     As to Count One, conspiracy to engage in sex trafficking, the jury
returned an interrogatory finding John guilty of Count One upon a finding
that an object of the conspiracy was to traffic by force, threats of force,
fraud, or coercion. However, the jury did not unanimously find that an object
of the conspiracy was to traffic minors.
3     Also pending is ECF No. 143, titled, “Kashamba John’s Motion for
Judgment of Acquittal or, in the Alternative, for a New Trial.” That motion
sought to preserve arguments that are raised in the Motion and the
Supplemental Motion. Thus, the Court’s consideration of the Motion and the
Supplemental Motion will necessarily cover all arguments raised in the motion
at ECF No. 143, and the Court need not separately reference that motion.


                                      3
      Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 4 of 34



  Rule 29 of the Federal Rules of Criminal Procedure provides

that “the court on the defendant’s motion must enter a judgment

of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a).

When faced with a Rule 29 motion, the Court must “review the

record in the light most favorable to the prosecution to

determine whether any rational trier of fact could have found

proof of guilt beyond a reasonable doubt based on the available

evidence.” United States v. Wolfe, 245 F.3d 257, 261 (3d Cir.

2001) (citing Jackson v. Virginia, 443 U.S. 307 (1979)). The

Court “must be ever vigilant in the context of [Rule] 29 not to

usurp the role of the jury by weighing credibility and assigning

weight to the evidence, or by substituting its judgment for that

of the jury.” United States v. Brodie, 403 F.3d 123, 133 (3d

Cir. 2005) (citing United States v. Jannotti, 673 F.2d 578, 581

(3d Cir. 1982) (en banc)). To that end, all reasonable

inferences must be drawn in favor of the jury’s verdict. United

States v. Anderskow, 88 F.3d 245, 251 (3d Cir. 1996). Thus, the

defendant seeking relief under Rule 29 bears “a very heavy

burden.” United States v. Anderson, 108 F.3d 478, 481 (3d Cir.

1997) (quoting United States v. Coyle, 63 F.3d 1239, 1243 (3d

Cir. 1995)). “[A] finding of insufficiency should ‘be confined

to cases where the prosecution’s failure is clear.’” United




                                    4
      Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 5 of 34



States v. Smith, 294 F.3d 473, 477 (3d Cir. 2002) (quoting

United States v. Leon, 739 F.2d 885, 891 (3d Cir. 1984)).



  B. Motion for New Trial

  Pursuant to Federal Rule of Criminal Procedure 33, “[u]pon the

defendant’s motion, the court may vacate any judgment and grant

a new trial if the interest of justice so requires.” Fed. R.

Crim. P. 33(a). Motions for a new trial in the interest of

justice based on the weight of the evidence are committed to the

sound discretion of the district court. United States v.

Brennan, 326 F.3d 176, 189 (3d Cir. 2003). Under Rule 33, the

Court “does not view the evidence favorably to the Government,

but instead exercises its own judgment in assessing the

Government’s case.” United States v. Silveus, 542 F.3d 993, 1004

(3d Cir. 2008) (quoting United States v. Johnson, 302 F.3d 139,

150 (3d Cir. 2002)). However, “[a] district court can order a

new trial on the ground that the jury’s verdict is contrary to

the weight of the evidence only if it ‘believes that “there is a

serious danger that a miscarriage of justice has occurred—that

is, that an innocent person has been convicted.”’” Johnson, 302

F.3d at 150 (quoting United States v. Santos, 20 F.3d 280, 285

(7th Cir. 1994)).



III. DISCUSSION


                                    5
       Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 6 of 34



    A. Weight and Sufficiency of the Evidence

      1. Count I – Conspiracy

    Count I of the superseding indictment charged John with

engaging in a sex-trafficking conspiracy in violation of 18

U.S.C. § 1594(c). It charged that, from about July 2011 through

about October 2016, in Pennsylvania, Florida, California,

Georgia, North Carolina and elsewhere, John, Bachtel and other

unnamed co-conspirators “conspired and agreed with each other to

knowingly recruit, entice, harbor, transport, provide, maintain

and obtain, . . . multiple females, including [J.S.], [E.L.4],

[J.W.], [E.J.] and [G.L.], in and affecting interstate commerce,

knowing and in reckless disregard of the fact that means of

force, threats of force, fraud, coercion, and any combination of

such means, would be used to cause those persons to engage in a

commercial sex act.” ECF No. 55 at 2-3.5

    At trial, the jury convicted John as to Count I, finding him

guilty of conspiracy to engage in sex trafficking in violation

of 18 U.S.C. § 1594(c) upon a theory that an object of the

conspiracy was to traffic by force, threats of force, fraud or

coercion. ECF No. 135 at 1.


4     Although Count I of the superseding indictment lists E.L. as a victim
of the conspiracy, the Government advised the Court and the jury that E.L.
was not to be considered for the conspiracy in Count I.
5     The superseding indictment also included language regarding John’s
knowledge or reckless disregard of the fact that E.J. and J.W. were minors.
However, as discussed above, the jury did not convict John on this aspect of
the charge.


                                      6
       Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 7 of 34



    John now moves for a new trial as to Count I, arguing that

there was a lack of evidence “to show John conspired with anyone

to use force, threats, fraud, or coercion to sex traffic.” ECF

No. 170 at 8.

    The Court disagrees. First, the Court notes that John’s

argument is entirely conclusory. Still, ample evidence was

introduced at trial to support a finding that John conspired

with multiple people to use force, threats, fraud, or coercion

to cause J.S., J.W., E.J., and G.L. to engage in commercial sex.

For example: John and co-conspirator Bachtel discussed lying to

J.S. about a contract in order to convince J.S. to fly to

Atlanta for commercial sex, ECF No. 156 at 136; John and co-

conspirator “Daisy” took G.L. to buy “some cheap lingerie, a

shirt or two, and some cheap heels” to wear and directed G.L. to

drink what G.L. believed to be “lean,”6 which caused her to pass

out in a hotel room. ECF No. 159 at 26-31; John and co-

conspirator Jay held down E.J. to burn her with a lighter when

E.J. did not want to perform commercial sex, ECF No. 133 at 21-

22; and John and co-conspirator Jay drove E.J. to a highway and

pushed her out of the vehicle, leaving her stranded when she




6     “Lean” refers to a narcotic substance – codeine cough syrup typically
mixed with a soda.


                                      7
       Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 8 of 34



said she wanted to go back home. ECF No. 133 at 22. The Court

will therefore deny the motion.7



      2. Count II - Trafficking of J.S.

    Count II of the superseding indictment charged John for his

actions surrounding the trafficking of J.S. during the fall of

2016. Count II charged that John and Bachtel “in and affecting

interstate commerce, knowingly recruited, enticed, harbored,

transported, provided, obtained, and maintained [J.S.], . . .

and benefitted financially from participation in a venture which

engaged in the knowing recruitment, enticement, harboring,

transporting, providing, obtaining, and maintaining of [J.S.],

and attempted to do so, and aided and abetted the same” and that

at the time of John’s actions “he knew and acted in reckless

disregard of the fact that means of force, threats of force,

fraud, coercion, and any combination of such means would be used




7      As to evidence-based challenges regarding Count I, John’s motions
clearly request only a new trial (not acquittal). See ECF No. 170 at 1,16
(“For the reasons argued above, this court should enter an order of judgment
of acquittal as to Count 2, and a new trial as to Count 1, or in the
alternative grant a new trial on Counts 1 and 2.”). However, his argument for
a new trial on Count I states simply that “there was insufficient evidence to
show Mr. John conspired with anyone to use force, threats, fraud or coercion
to sex traffic.” ECF No. 170 at 8. This “insufficient evidence” language is
more appropriate in a motion for judgment of acquittal. Therefore, the Court
notes that an “insufficient evidence” argument for a judgment of acquittal as
to Count I would also fail upon a consideration of the evidence discussed
above.



                                      8
       Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 9 of 34



to cause [J.S.] to engage in a commercial sex act.” ECF No. 55

at 4; see 18 U.S.C. §§ 1591, 1594(a), 2.

    John moves for judgment of acquittal as to Count II based on a

theory of insufficient evidence. John argues that “[t]he

government failed to produce any evidence that could directly

prove, or indirectly allow a reasonable inference to be drawn,

that the defendant aided or abetted Tyler Bachtel in us[ing]

force, threats of force, fraud, or coercion to induce [J.S.] to

work [] in a commercial sex enterprise.” ECF No. 170 at 5.8 In

other words, John claims there is insufficient evidence upon

which the Government could prove John aided and abetted Bachtel

in committing the offense against J.S.

    To the contrary, there was extensive evidence that supported

the verdict on Count II. In early 2016, Bachtel started working

for John after the two met up in California and John explained

to Bachtel how he ran his commercial-sex operation. ECF No. 156

at 96-98, 103-04. Somerville was also involved; John had her

direct customers to hotel rooms Bachtel booked for the females

he managed in California. ECF No. 156 at 102-03.




8     In discussing his motion for acquittal of Count II, John makes one
other statement: that “there was no evidence Mr. John and co-defendant Tyler
Bachtel had an agreement to use force, threats of force, fraud or coercion to
induce [J.S] to work for them in their commercial sex enterprise.” ECF No.
170 at 7. However, Count II deals with the substantive sex trafficking of
J.S., and it therefore appears that John’s statement here mistakenly argues
that the jury was required to find a conspiracy between Bachtel and John as
to J.S. in Count II.


                                      9
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 10 of 34



  Initially, John and Bachtel agreed to split the money from any

customers John and Somerville sent to have sex with the females

Bachtel was managing. ECF No. 157 at 18; ECF No. 156 at 96-99.

However, John became upset with Bachtel, accusing him of not

moving clients fast enough and of failing to closely oversee

some of the females, thereby allowing them to escape with money

received from the commercial sex. ECF No. 157 at 19-20.

  As a result, according to John, Bachtel owed John money.

Bachtel testified that John threatened him regarding this debt,

telling Bachtel that he “needed to do what it takes to pay

[John] or that he was going to hurt [Bachtel] or have other

people hurt [Bachtel].” ECF No. 156 at 131:23-24. John believed

that Bachtel could not properly manage the sex workers, and

therefore John reassigned Bachtel to simply recruiting sex

workers for John to manage. ECF No. 157 at 111-112; ECF No. 156

at 104, 109, 111:8-18 (“[Q:] Did the Defendant . . . explain[]

why he wanted you to send the girls to him, at this stage? [A:]

Because I was a person that cannot manage... I couldn’t hit the

girls, put them in their place, and be the person that I needed

to be to make him money and make myself money.” (fifth

alteration in original)). Bachtel was thus in an endless cycle

of debt to John, and any work Bachtel did went towards paying

off the debt—Bachtel did not receive any payment from John. See

ECF No. 157 at 20:20-23 (“[B]ecause [girls] would run away or


                                   10
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 11 of 34



dates were turned away, I would then owe money to the Defendant

and I wasn’t able to hold onto [any money] because I was always

in debt to the . . . Defendant.”).

    Later in 2016, Bachtel recruited J.S., lying to her about

the type of work she was expected to perform. ECF No. 156 at

129-30; ECF No. 157 at 17-18. Bachtel lied to J.S., telling her

that she would be working as a “party girl” and that there would

be a legitimate work contract; Bachtel testified that he told

John that he had lied to J.S. about these things in order to

convince her to fly to Atlanta. ECF No. 156 at 136.

    Communicating with John, Bachtel took J.S. to an airport in

California to fly to Atlanta. ECF No. 156 at 120-21. In Atlanta,

John directed J.S. to perform sex work. ECF No. 155 at 131-37.

When J.S. asked about the contract Bachtel had promised her,

John stated he “would get to that.” ECF No. 155 at 129:13-14;

ECF No. 156 at 57:11-12 (“[John] told me that he would be

getting [the contract] ready. It was another way of him tricking

me.”). Before sending the first customer to J.S.’s hotel room in

Atlanta, John told J.S. that if “any of these guys tries to do

anything you don’t want to, and they try to rape you, . . . let

them rape [you] because it would be worse if [you] . . . fought

back.” ECF No. 155 at 132:12-15.

    Later, J.S. broke down crying to John, telling him that she

could not continue with the sex work. ECF No. 155 at 150-51.


                                   11
       Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 12 of 34



J.S. testified that on that night, after taking J.S. to a

bowling alley to drink and eat, John brought her back to a hotel

room and raped her as she was trying to sleep. ECF No. 155 at

151. J.S. testified that she continued to engage in commercial

sex as directed by John following the rape, as the rape had

caused her to become even more fearful of John. ECF No. 155 at

153.

       In light of this evidence, a rational jury could find that

John aided and abetted Bachtel in trafficking J.S. by means of

force, threats of force, fraud, or coercion. Therefore, the

Court will deny the motion for judgment of acquittal as to Count

II.

       In the alternative, John argues that if the Court rejects

his argument for judgment of acquittal as to Count II, the Court

should “nonetheless set aside the verdict and grant a new trial

. . . because it was against the cumulative weight of the

evidence.” ECF No. 170 at 8. As discussed above, there is

substantial evidence to support the verdict as to Count II, so

the Court will deny the motion for a new trial as to Count II as

well. See Johnson, 302 F.3d at 150 (“A district court can order

a new trial on the ground that the jury’s verdict is contrary to

the weight of the evidence only if it ‘believes that “there is a

serious danger that a miscarriage of justice has occurred—that




                                     12
       Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 13 of 34



is, that an innocent person has been convicted.”’” (quoting

Santos, 20 F.3d at 285)).

    ount I of the superseding indictment charged John with

engaging in a sex-trafficking conspiracy in violation of 18

U.S.C. § 1594(c). It charged that, from about July 2011 through

about October 2016, in Pennsylvania, Florida, California,

Georgia, North Carolina and elsewhere, John, Bachtel and other

unnamed co-conspirators “conspired and agreed with each other to

knowingly recruit, entice, harbor, transport, provide, maintain

and obtain, . . . multiple females, including [J.S.], [E.L.9],

[J.W.], [E.J.] and [G.L.], in and affecting interstate commerce,

knowing and in reckless disregard of the fact that means of

force, threats of force, fraud, coercion, and any combination of

such means, would be used to cause those persons to engage in a

commercial sex act.” ECF No. 55 at 2-3.10

    At trial, the jury convicted John as to Count I, finding him

guilty of conspiracy to engage in sex trafficking in violation

of 18 U.S.C. § 1594(c) upon a theory that an object of the

conspiracy was to traffic by force, threats of force, fraud or

coercion. ECF No. 135 at 1.


9     Although Count I of the superseding indictment lists E.L. as a victim
of the conspiracy, the Government advised the Court and the jury that E.L.
was not to be considered for the conspiracy in Count I.
10    The superseding indictment also included language regarding John’s
knowledge or reckless disregard of the fact that E.J. and J.W. were minors.
However, as discussed above, the jury did not convict John on this aspect of
the charge.


                                     13
        Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 14 of 34



     John now moves for a new trial as to Count I, arguing that

there was a lack of evidence “to show John conspired with anyone

to use force, threats, fraud, or coercion to sex traffic.” ECF

No. 170 at 8.

     The Court disagrees. First, the Court notes that John’s

argument is entirely conclusory. Still, ample evidence was

introduced at trial to support a finding that John conspired

with multiple people to use force, threats, fraud, or coercion

to cause J.S., J.W., E.J., and G.L. to engage in commercial sex.

For example: John and co-conspirator Bachtel discussed lying to

J.S. about a contract in order to convince J.S. to fly to

Atlanta for commercial sex, ECF No. 156 at 136; John and co-

conspirator “Daisy” took G.L. to buy “some cheap lingerie, a

shirt or two, and some cheap heels” to wear and directed G.L. to

drink what G.L. believed to be “lean,”11 which caused her to pass

out in a hotel room. ECF No. 159 at 26-31; John and co-

conspirator Jay held down E.J. to burn her with a lighter when

E.J. did not want to perform commercial sex, ECF No. 133 at 21-

22; and John and co-conspirator Jay drove E.J. to a highway and

pushed her out of the vehicle, leaving her stranded when she




11    “Lean” refers to a narcotic substance – codeine cough syrup typically
mixed with a soda.


                                      14
        Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 15 of 34



said she wanted to go back home. ECF No. 133 at 22. The Court

will therefore deny the motion.12



     B. Co-Conspirator Testimony

     John moves for a new trial arguing that the Court erred in

admitting, pursuant to the co-conspirator exception to the

hearsay rule, Fed. R. Evid. 801(d)(2)(E), statements of “Daisy”

introduced through the testimony of victim G.L.13


12     As to evidence-based challenges regarding Count I, John’s motions
clearly request only a new trial (not acquittal). See ECF No. 170 at 1,16
(“For the reasons argued above, this court should enter an order of judgment
of acquittal as to Count 2, and a new trial as to Count 1, or in the
alternative grant a new trial on Counts 1 and 2.”). However, his argument for
a new trial on Count I states simply that “there was insufficient evidence to
show Mr. John conspired with anyone to use force, threats, fraud or coercion
to sex traffic.” ECF No. 170 at 8. This “insufficient evidence” language is
more appropriate in a motion for judgment of acquittal. Therefore, the Court
notes that an “insufficient evidence” argument for a judgment of acquittal as
to Count I would also fail upon a consideration of the evidence discussed
above.

13     At the conclusion of the Government’s case, the Court found as follows:

       [T]he Court has admitted co-conspirator statements by Mr.
       John’s [sic], Mr. Bachtel, Ms. Somerville, and Ms. Daisy
       subject to a later connection. The Court now finds that on
       the Federal Rule 801(b)[(2)](e), a statement that [is] made
       by a co-conspirator of a party, (inaudible) course and further
       – and so the conspiracy is not hearsay and may be admitted as
       evidence against the co-conspirator, in this case, Mr. John.
             In doing so, the Court considers the totality of the
       circumstances when deciding the admissibility of such
       evidence. The evidence includes not only incriminating
       statements   but  also    casual  conversation   between   co-
       conspirators in order to maintain that cohesiveness and
       convey information relevant to the conspiratorial objectives.
             The Court has examined the circumstances on which these
       statements were made and finds that even though at least two
       of the co-conspirators were not formally charged, they were
       members of the conspiracy. And that, therefore, the
       Government has satisfied its burden of showing that the co-
       conspirator statements were made, that there was a
       conspiracy, that the Defendant was a member of the conspiracy,
       that the statements were made in the course of the conspiracy,


                                       15
      Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 16 of 34



  In 2011, G.L., a minor living in Atlanta, posted an ad for

escorting on Backpage.com. ECF No. 159 at 16, 18-20, 65-66. When

the ad did not generate responses, G.L. looked through other

escorting ads on the site in order to reach out to the people

who had posted the ads to ask for advice on how to better set up

her own ad. ECF No. 159 at 19-20. G.L. called a number

associated with one of those ads and spoke with a female named

“Daisy.” ECF No. 159 at 18-20. Daisy “told [G.L.] that she ran

the site and the phones for a girl who worked for a pimp that

she worked for[,]” identifying the pimp as John. ECF No. 159 at

20:3-12. Daisy also “told [G.L.] that [John] paid her $200 a

week to run the ads and a chat line to get dates for . . . their

girls that he had and that she could do the same for [G.L.].”

ECF No. 159 at 20:24-25, 21:1.

  Daisy and G.L. then arranged to meet at Daisy’s home. ECF No.

159 at 21. Daisy showed G.L. around her home workplace. ECF No.

159 at 21. Daisy explained her pimp-assistant work and tactics

to avoid police, and the two planned for Daisy to make an ad for

G.L. ECF No. 159 at 20-22. At Daisy’s instruction, G.L. let

Daisy photograph her in a bathing suit and heels. ECF No. 159 at

21.



      and that the statements were made in furtherance of the
      conspiracy.
ECF No. 160 at 70:12-25, 71:1-8; see United States v. Turner, 718 F.3d at 231
(citing United States v. Ellis, 156 F.3d 493, 496 (3d Cir. 1996)).


                                     16
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 17 of 34



    A few days later, Daisy asked G.L. if she would “like to go

to lunch with me and a friend of mine.” ECF No. 159 at 23:16-17.

G.L. agreed to meet her, unaware that the “friend” Daisy

mentioned would be the pimp she had been told about. ECF No. 159

at 23. Daisy and John then drove to where G.L. was staying to

pick her up. ECF No. 159 at 23-24.

    Instead of lunch, Daisy, John, and G.L. parked outside of a

CVS, at which point John asked G.L. to do sex work for him. ECF

No. 159 at 24-27, 70-72. G.L. initially refused, at which point

John became irritated, exited the car, and went into the CVS,

leaving Daisy and G.L. in the car alone together. ECF No. 159 at

24-25, 70-72. At this point, Daisy urged G.L. to consider sex

work, telling G.L. that John would buy her clothes and lingerie.

ECF No. 159 at 25:7-10. When John returned to the car, G.L. told

him that she would “consider it.” ECF No. 159 at 24-25, 70-72.

Upon telling John that she would “consider it,” John’s attitude

changed and he took G.L. and Daisy to a house where he picked up

marijuana and about two ounces of codeine cough syrup. ECF No.

159 at 25-26. John then mixed the cough syrup together with some

soda to make lean and gave it to G.L. to drink. ECF No. 159 at

26. John pretended to drink the lean as well, but only held the

bottle to his lips. ECF No. 159 at 26.

    John and Daisy then took G.L. to a shop where John “bought

[G.L.] some cheap lingerie, a shirt or two, and some cheap


                                   17
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 18 of 34



heels.” ECF No. 159 at 26-27. At this point, due to the lean

drink John gave her, G.L. “couldn’t keep [her] head up” and

“couldn’t keep from falling to asleep.” ECF No. 159 at 27:15-16.

G.L. testified that her reaction to the drink was “[n]ot at all”

similar to reactions she had previously when drinking lean. ECF

No. 159 at 27-28.

    G.L. testified that she then “remember[ed] next waking up

in a hotel room” but did not remember much of how she arrived

there. ECF No. 159 at 29:9-11. At that point, G.L. saw Daisy

leaving the hotel room and John instructed G.L. that customers

would be arriving to the room soon for commercial sex. ECF No.

159 at 29. G.L. then engaged in commercial sex work at John’s

direction. ECF No. 159 at 30-31.

    When G.L. refused to continue the sex work, John took G.L.

to Daisy’s home. ECF No. 159 at 42-43. While Daisy and John were

together, G.L. told Daisy that she wanted to return to her

boyfriend’s home but Daisy refused to take her. ECF No. 159 at

44-45. With John present, Daisy initially lied to G.L. about

G.L.’s father and boyfriend not wanting her to come home, making

G.L. believe that she had nowhere to go. ECF No. 159 at 44-45.

At that point, John told G.L. that she was “the weakest bitch

[he’d] ever met,” and then exited Daisy’s house. ECF No. 159 at

44:21-22. With John outside, Daisy told G.L. not to go outside

and try to get any of her belongings from John’s car because


                                   18
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 19 of 34



John was “waiting to put [G.L.] in his trunk.” ECF No. 159 at

44:25, 45:1. Daisy then told G.L. she had lied to her about

G.L.’s boyfriend and father because John “wanted [G.L.] to feel

like [she] had nowhere to go so [she] would leave with [John].”

ECF No. 159 at 45:15-17.

  John presents two arguments for granting a new trial based on

the admission of Daisy’s statements: (1) the statements were not

corroborated by independent evidence and therefore should not be

admissible under Federal Rule of Evidence 801(d)(2)(E); and (2)

admission of the statements violated his rights under the

Confrontation Clause.

  In the instant motions, John does not point to any specific

statements of Daisy’s that he believes were improperly admitted,

nor does he dispute that any of the statements, if made by a co-

conspirator, were made during and in furtherance of the

conspiracy. Rather, John alleges that in general Daisy’s

statements, introduced by way of G.L.’s testimony, were not

independently corroborated and therefore should have been

excluded.



    1. Federal Rule of Evidence 801(d)(2)(E)

  Pursuant to Federal Rule of Evidence 801(d)(2)(E), “a

statement by a ‘party's coconspirator during and in furtherance

of the conspiracy’ is not hearsay if it is offered against that


                                   19
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 20 of 34



party.” United States v. Turner, 718 F.3d 226, 231 (3d Cir.

2013) (quoting Fed. R. Evid. 801(d)(2)(E)).        A statement is not

hearsay under Rule 801(d)(2)(E), and is thus admissible, if the

Government proves the following: “(1) a conspiracy existed; (2)

the declarant and the party against whom the statement is

offered were members of the conspiracy; (3) the statement was

made in the course of the conspiracy; and (4) the statement was

made in furtherance of the conspiracy.” Id. (citing United

States v. Ellis, 156 F.3d 493, 496 (3d Cir. 1998)). And “the

Government may rely on the co-conspirator’s statements

themselves” to show the elements of the exception, but only “if

they are corroborated by independent evidence.” Id. (quoting

Bourjaily v. United States, 483 U.S. 171, 181 (1987)).

    John argues only that it was error to admit Daisy’s

statements under the co-conspirator exception where “no other

evidence [other than the statements themselves] existed to

corroborate or establish the reliability of the hearsay

testimony.” ECF No. 186 at 9. According to John, because there

was no independent corroboration of the co-conspirator

statements, the Government could not meet its burden to

establish that a conspiracy existed, that Daisy and John were

members of the conspiracy, and that the statements were made in

the course of, and in furtherance of, the conspiracy.




                                   20
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 21 of 34



  John’s argument is mistaken. This issue is controlled by the

Third Circuit’s decision in United States v. Gambino, 926 F.2d

1355 (3d Cir. 1991). In Gambino, a witness, Kane, testified that

Tony Mannino told Kane that Mannino and Simone Zito worked for

defendant, Francesco Gambino, selling heroin. 926 F.2d at 1358,

1360. To determine the applicability of the co-conspirator

hearsay exception, “[t]he district court assumed a need for some

external evidence, and found that Gambino was a member of the

conspiracy, and that the hearsay statement to Kane was made

during the course of and in furtherance of that conspiracy.” Id.

at 1361. On appeal, Gambino argued that the Government did not

adequately establish his connection to the conspiracy. Id. The

Third Circuit held that the district court properly relied upon

Kane’s testimony of Mannino’s hearsay statement (that Gambino

was Mannino’s and Zito’s boss) to establish Mannino and Zito’s

membership in a conspiracy with Gambino. Id. at 1362. Among the

“independent evidence” that the Court found properly established

the conspiracy was the following:

    [There was a] March, 1988 discussion in the Cafe Giardino

    between Kane and Simone Zito. After some bickering about

    the price of heroin, Simone Zito left for another area

    of the cafe, and upon returning Zito told Kane that the

    price was negotiable, and that he could have a sample of

    the   heroin.   Shortly   thereafter,    Kane   observed    that


                                   21
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 22 of 34



    Francesco Gambino and a bartender were the only other

    people in the cafe. It was a permissible inference that

    Zito went to Gambino for authority to negotiate price.

Id. at 1362 (emphasis added).

    G.L.’s testimony in this case concerning Daisy’s

relationship to John is similar. In Gambino, Kane’s testimony as

to Mannino’s statement regarding the existence of a conspiracy

between Mannino, Zito, and the defendant was supported by the

“independent evidence” that Kane observed Zito and the defendant

alone together during a heroin price dispute. Here, G.L.’s

testimony as to Daisy’s statements regarding the existence of a

conspiracy between Daisy and John is supported by the

“independent evidence” of G.L.’s personal observations of John

and Daisy’s conduct. To wit: First, Daisy took photos of G.L.

after G.L. told her about her interest in commercial sex. ECF

No. 159 at 20-22, 65-68. Second, Daisy and John both picked G.L.

up for a trip during which John asked to G.L. to join in sex

work. ECF No. 159 at 23-25, 69-72. Third, John gave G.L. lean in

Daisy’s presence, which made G.L. struggle to stay awake, and,

after this, Daisy and John took G.L. shopping for cheap lingerie

and heels and took her to a hotel room where G.L. engaged in

commercial sex. ECF No. 159 at 26-31. Therefore, the Court

properly admitted G.L.’s testimony regarding Daisy’s statements




                                   22
      Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 23 of 34



because the statements were independently corroborated, and the

Court will deny John’s motion.



      2. Confrontation Clause

  In his Supplemental Motion, John argues that the admission of

Daisy’s statements violated his rights under the Sixth

Amendment’s Confrontation Clause.

  The Confrontation Clause ensures that “[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to be

confronted with the witnesses against him.” U.S. Const. amend.

VI.

  John’s Confrontation Clause arguments are based on Ohio v.

Roberts, where the Supreme Court held that under the

Confrontation Clause, an out-of-court “statement is admissible

only if it bears adequate ‘indicia of reliability.’” 448 U.S.

56, 66 (1980). And adequate indicia of reliability required that

the statement “falls within a firmly rooted hearsay exception”

or otherwise was accompanied by “a showing of particularized

guarantees of trustworthiness.” Id.

  But the Supreme Court abrogated Roberts in Crawford v.

Washington, where the Court “decline[d] to mine the record in

search of indicia of reliability” and held that the

admissibility of out-of-court statements under the Confrontation

Clause turned on whether the statements were “testimonial” or


                                    23
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 24 of 34



“nontestimonial.” 541 U.S. 36, 68–69 (2004). The Crawford Court

held that the Confrontation Clause precluded “testimonial” out-

of-court statements. Id. at 53-56, 68. The Court elaborated that

a statement is testimonial if “in light of all the

circumstances, viewed objectively, the ‘primary purpose’ of the

conversation was to ‘creat[e] an out-of-court substitute for

trial testimony.’” Ohio v. Clark, 576 U.S. 237, 245 (2015)

(alteration in original) (quoting Michigan v. Bryant, 562 U.S.

344, 358 (2011)). And the Court in Crawford noted that

statements in furtherance of a conspiracy are nontestimonial.

541 U.S. at 56 (noting that “[m]ost of the hearsay exceptions

covered statements that by their nature were not testimonial,”

such as “statements in furtherance of a conspiracy”).

  John’s argument is mistaken. Besides John failing to identify

any admitted statements of Daisy which he believes constitute

testimonial statements, the Court finds that Daisy’s statements,

which were admitted, were nontestimonial as statements made in

furtherance of a conspiracy. For example, Daisy explained her

pimp-assistant work, noted tactics to avoid police, said that

she would make an ad for G.L., and told G.L. to consider sex

work for John. ECF No. 159 at 20-25, 97-98. Thus, the statements

were not barred by the Confrontation Clause and the Court will

deny John’s motion.




                                   24
        Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 25 of 34



     C. Separate Conspiracies Variance

     John moves for a new trial, arguing that separate conspiracies

were charged together, under Count I, and that therefore the

verdict may not be sustained.

     In Count I, the Superseding Indictment charged that, in

violation of 18 U.S.C. § 1594(c), from approximately July 2011

through October 2016, in the Eastern District of Pennsylvania,

Florida, California, Georgia, North Carolina, and elsewhere,

John, Bachtel, and others conspired and agreed with each other

to knowingly recruit, entice, harbor, transport, provide,

maintain, and obtain multiple females, including J.S, J.W.,

E.J., and G.L., in and affecting interstate and foreign

commerce, knowing and in reckless disregard of the fact that

means of force, threats of force, fraud, coercion, and any

combination of such means, would be used to cause those persons

to engage in a commercial sex act.14 John now argues that the

activities surrounding the prostitution of G.L. in 2011, during

which John was abetted by Daisy, constitute a separate




14    Count I of the Superseding Indictment also alleged that “[a]t the time
that defendant . . . did this, he knew and acted in reckless disregard of the
fact that Minor 4 and Minor 5 had not attained the age of 18 years and would
be caused to engage in a commercial sex act and had reasonable opportunity to
observe them.” ECF No. 55 at 3. In the verdict sheet, the jury indicated it
found that allegation not proven, while convicting John of conspiracy to use
force, fraud, or coercion to cause persons to engage in commercial sex. See
ECF No. 135 at 1.


                                      25
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 26 of 34



conspiracy from later events with his associate Somerville

beginning in 2012.

  “A conviction must be vacated when (1) there is a variance

between the indictment and the proof presented at trial and (2)

the variance prejudices a substantial right of the defendant.”

United States v. Kelly, 892 F.2d 255, 258 (3d Cir. 1989);

(citing United States v. Schurr, 775 F.2d 549, 553 (3d Cir.

1985)). “There is a variance if the indictment charges a single

conspiracy while the evidence presented at trial proves only the

existence of multiple conspiracies.” United States v. Kemp, 500

F.3d 257, 287 (3d Cir. 2007).

  The Third Circuit “employ[s] a three-step inquiry to determine

whether a series of events constitutes a single conspiracy or

separate and unrelated conspiracies.” Kelly, 892 F.2d at 259

(citing United States v. DeVarona, 872 F.2d 114 (5th Cir.

1989)). The Court looks to (1) “whether there was a common goal

among the conspirators,” (2) whether “the nature of the scheme”

was such that “the agreement contemplated bringing to pass a

continuous result that [would] not continue without the

continuous cooperation of the conspirators,” and (3) “the extent

to which the participants overlap in the various dealings.” Id.

(citing DeVarona, 872 F.2d at 118-19).

  Here, even assuming the events surrounding G.L.’s commercial

sex work constituted a separate conspiracy, John’s motion fails


                                   26
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 27 of 34



because he cannot show that such a variance prejudiced his

substantial rights. See Kemp, 500 F.3d at 291. “The rule against

variances serves at least three purposes.” Id. First, protection

of the right “not to be tried en masse for the conglomeration of

distinct and separate offenses committed by others.” Id.

(quoting Schurr, 775 F.2d at 553). In essence, “the jury should

not be permitted to transfer ‘guilt from one alleged co-schemer

to another.’” Id. (quoting United States v. Perez, 280 F.3d 318,

346 (3d Cir. 2002)). This concern is not implicated in John’s

case—he oversaw each phase of the conspiracy.

  Second, prohibiting variances “ensures that a defendant has

adequate notice of the charges being brought against him.” Id.

(citing Perez, 280 F.3d at 345). This aspect of the rule

“protects the defendant's right to an ‘indictment sufficiently

inform[ing] [him] of the charges against him so that he may

prepare his defense and not be misled or surprised at trial.’”

Schurr, 775 F.2d at 553-54 (alterations in original) (quoting

United States v. Schoenhut, 576 F.2d 1010, 1021–22 (3d Cir.

1978)). This purpose is not implicated by John’s case because

John was “aware from the indictment as to [his] role in the

conspiracy,” Kemp, 500 F.3d at 291, even if he argues the events

surrounding G.L. are separate from later events. There is no

reasonable argument that the Superseding Indictment prevented




                                   27
        Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 28 of 34



John from preparing his defense or otherwise misled or surprised

him at trial.

     Third, the rule against variances “rests on a principle akin

to double jeopardy, for the rule helps to minimize the danger

that the defendant may be prosecuted a second time for the same

offense.” Id. (quoting Schurr, 775 F.2d at 554). This purpose is

also not implicated because John argues that the indictment is

overbroad—it charges multiple conspiracies as one—and an

“overbroad indictment in no way threatens the defendant[] with

future prosecutions for the same offense.” Schurr, 775 F.2d at

555. Thus, this purpose does not suggest that the alleged

variance prejudiced John’s substantial rights.

     Because John cannot show that he was prejudiced by any alleged

variance between the charge of a single conspiracy in Count I

and proof of multiple conspiracies, the Court will deny his

motion.15


15    The Court further notes that John’s argument regarding the separate
conspiracies is arguably waived. During trial, counsel for John submitted a
letter requesting changes to the proposed jury instructions. See ECF No. 141.
The letter concluded as follows:

       [T]o avoid duplicity and evidentiary issues, the defense is
       requesting a special jury instruction for Count One that
       distinguishes between the allegations of sex trafficking of
       the adults and the minors since there are different elements
       for each of these categories of victims. Any risk of unfair
       duplicity to the defendant can be cured by a special verdict
       form that will protect the defendant’s right to a unanimous
       jury.

ECF No. 141 at 1.
      The Court adopted these requests to distinguish between the charged
objectives of the conspiracy in both the jury instructions and the verdict


                                      28
      Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 29 of 34




   D. Belated Disclosures

   John moves for a new trial based on two sets of belatedly-

disclosed evidence from the Government.

   The first set of evidence, a 42-page report, prepared by James

Iverson, a civilian missing-persons investigator for the

Hillsborough County Sheriff’s Department, was not disclosed to

John until shortly before the conclusion of the Government’s

case-in-chief. John moved for a mistrial based on this belated

disclosure. John’s current motion for a new trial on this ground

simply rehashes the arguments the Court already addressed

thoroughly in its August 1, 2019, memorandum upholding its

denial of John’s motion for a mistrial. United States v. John,

391 F. Supp. 3d 458 (E.D. Pa. 2019). Because the Court finds

that it correctly reasoned in the memorandum that any prejudice

of the belated disclosure was cured by the Court’s seven-part

remedy, the Court will deny the motion for a new trial based on

this belated disclosure.

   The second set of belated disclosures was not addressed in the

Court’s memorandum, as the disclosure did not occur until June




form. See ECF No. 162 at 40-43; ECF No. 135. Therefore, John’s current
argument that an impermissible variance resulted from the charge of a single
conspiracy in Count I and proof of multiple conspiracies, contradicts his
earlier argument in the letter that distinguishing between the two objectives
of the conspiracy would cure “[a]ny risk of unfair duplicity” and “protect
the defendant’s right to a unanimous jury.” Id.


                                     29
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 30 of 34



3, 2019, a few days after John’s conviction. John argues that

the post-trial disclosure violated Brady v. Maryland, 373 U.S.

83 (1963), and is grounds for a new trial.

  Under Brady, the prosecution must produce to a defendant

evidence that “is material either to guilt or to punishment,”

regardless of the prosecution’s good or bad faith. Id. at 87;

see also United States v. Bagley, 473 U.S. 667, 676 (1985)

(noting that Brady applies to both exculpatory and impeachment

evidence); Giglio v. United States, 405 U.S. 150, 154 (1972).

“A Brady violation occurs if: (1) the evidence at issue is

favorable to the accused, because either exculpatory or

impeaching; (2) the prosecution withheld it; and (3) the

defendant was prejudiced because the evidence was ‘material.’”

Breakiron v. Horn, 642 F.3d 126, 133 (3d Cir. 2011) (citing

Wilson v. Beard, 589 F.3d 651, 659 (3d Cir. 2009)).

  “Evidence is material if there is a reasonable probability

that, if the evidence had been disclosed, the result of the

proceeding would have been different.” Wilson, 589 F.3d at 665

(citing Giglio, 405 U.S. at 154). And in evaluating the

materiality of evidence, “[a] ‘reasonable probability’ of a

different result is shown when the government’s evidentiary

suppression ‘undermines confidence in the outcome of the

trial.’” Id. (quoting Kyles v. Whitley, 514 U.S. 419, 434

(1995)). The Third Circuit has further explained that “evidence


                                   30
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 31 of 34



may be material if it could have been used effectively to

impeach or corral witnesses during cross-examination.” Johnson

v. Folino, 705 F.3d 117, 130 (3d Cir. 2013) (citing United

States v. Gil, 297 F.3d 93, 104 (2d Cir. 2002)). That said,

“[t]he question is not whether the defendant would more likely

than not have received a different verdict with the evidence,

but whether in its absence he received a fair trial, understood

as a trial resulting in a verdict worthy of confidence.” Wilson,

589 F.3d at 659 (alteration in original) (quoting Kyles, 514

U.S. at 434). Further, “the impact of the suppressed evidence

must be considered cumulatively, not individually.” Id. (citing

Kyles, 514 U.S. at 436).

  John’s motion discusses two pieces of evidence disclosed post-

trial that he believes supports his Motion:

  The first piece of evidence discussed by John is a law

enforcement report containing “[a] statement by James Wines

which claimed that he had visited Jessica Lavigne, a defense

witness, while she was in a motel actively working for Mr.

John.” ECF No. 170 at 14 (the “Lavigne Report”). John says the

Lavigne Report “contains no mention of abuse, indicates that Mr.

John was not present, and that Jessica Lavigne was

uncooperative.” Id. According to John, “Lavigne’s testimony was

inherently biased, as she had a prior romantic relationship with

Mr. John.” Id. Therefore, John argues that late-disclosed


                                   31
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 32 of 34



Lavigne Report “would have allowed the Defense to introduce

corroborative evidence from a neutral source that would have

added credibility to the inference that Mr. John was not abusive

to the women working for him, and that the conspiracy involved

sex work without coercion.” Id.

  The second piece of evidence discussed by John is “a report by

‘Amanda Rowe’ who claims to have spoken with Michael Oliver, an

individual who had provided a tip on Mr. John’s whereabouts to a

public access line.” Id. (the “Rowe Report”). John writes that

“Michael Oliver reportedly stated that his wife, Carina

Seagraves, had been working as a prostitute for Mr. John but

that she would call him and would occasionally visit home to see

her children.” Id.

  As to the first element, whether the information withheld is

favorable, the Court finds that access to the Lavigne Report and

the Rowe Report may have been favorable to John. John

essentially believes that this information could support his

argument at trial that he was not abusive to the women he

trafficked, contrary to findings in the verdict that John’s

crimes involved force, threats of force, fraud, or coercion. As

to the second element, the Government concedes that it

inadvertently withheld the information. ECF No. 191 at 38.

  However, the Court finds that the information withheld was not

material. Defense counsel called Jessica Lavigne at trial and


                                   32
      Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 33 of 34



she testified that she could freely come and go as she pleased,

and that John did not subject her to abuse. John argues that

there is a benefit to providing evidence from a “neutral source”

in that it could add credibility to Lavigne’s testimony that she

was not abused by John. In light of the substantial evidence

regarding multiple other women, evidence that a woman named

Carina Seagraves, while working as a prostitute for John, was

permitted to call her husband and occasionally visit her

children does not undermine the Court’s confidence in the

outcome of the trial. John’s argument, that this late-disclosed

evidence undermines the trial testimony by showing that at least

some females involved in his operation were not subject to

force, threats of force, fraud, or coercion does not undermine

the verdict in this case where ample evidence provided showed

that, on at least one occasion, one or more of the specific

victims identified in the superseding indictment performed a

commercial-sex act on account of John’s fraud, force, or

coercion and as a result of his conspiracy to do the same. See

18 U.S.C. §§ 159, 1594. The extent of the evidence produced at

trial in this regard resulted in a verdict worthy of confidence.

The motion is therefore denied.



IV.   CONCLUSION




                                    33
     Case 2:18-cr-00218-ER Document 192 Filed 08/07/20 Page 34 of 34



    For the foregoing reasons, the Court will DENY John’s post

trial motions. An appropriate Order follows.




                                   34
